COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00343-CV


Parker County Appraisal District          §    From the 415th District Court

                                          §    of Parker County (CV12-1573)

v.                                        §    December 1, 2016

                                          §    Opinion by Justice Walker
Bosque Disposal Systems, LLC,
Agnus SWD Services, L.P., Gordon          §    Dissent by Justice Meier
SWD Services, L.P., and Bob
Phillips d/b/a Phillips Water Hauling     §    (en banc)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.       The final judgment and the

underlying summary judgment in favor of Appellees are reversed. We render a

partial summary judgment for Parker County Appraisal District solely on the

controlling question of law raised in its motion. We remand the case to the trial

court for further proceedings consistent with this opinion.

      It is further ordered that appellees Bosque Disposal Systems, LLC, Agnus

SWD Services, L.P., Gordon SWD Services, L.P., and Bob Phillips d/b/a Phillips
Water Hauling shall pay all of the costs of this appeal, for which let execution

issue.


                                   SECOND DISTRICT COURT OF APPEALS



                                   By /s/ Sue Walker
                                      Justice Sue Walker